                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
DANIEL L. USHERY, JR.,         :
                               :
          Plaintiff,           :    Civ. No. 18-14431 (NLH) (AMD)
                               :
     v.                        :    MEMORANDUM OPINION
                               :
MARK A. KIRBY, et al.,         :
                               :
          Defendants.          :
______________________________:

     It appearing that:

     1.   Plaintiff Daniel L. Ushery, Jr. (“Plaintiff”) filed a

civil rights action pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and

later filed an Amended Complaint.   ECF Nos. 1, 2.

     2.   It appears that Plaintiff no longer resides at the

address he provided with his Complaint and Amended Complaint, as

correspondence sent from the Court to that address was refused

and returned as “addressee unknown” and “not deliverable as

addressed, unable to forward.”   See ECF No. 3 (Mail Returned as

Undeliverable).

     3.   Plaintiff has not communicated with the Court regarding

a change of address, in violation of Local Civil Rule 10.1.    See

L. Civ. R. 10.1(a) (“Counsel and/or unrepresented parties must

advise the Court of any change in their or their client’s
address within seven days of being apprised of such change by

filing a notice of said change with the Clerk.”).

     4.   Based on Plaintiff’s failure to update his address in

compliance with Local Civil Rule 10.1, the Court will

administratively terminate this matter.    If Plaintiff updates

his address and otherwise satisfies all appropriate Rules, the

Court will re-open this action.

     5.   An appropriate order follows.



Dated: October 30, 2018                s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  2
